DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on August 9, 2022. Claims 1, 3-10, and 12-24 have been amended. Claims 2 and 11 have been canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 9, each recites the limitation " the impeller water distribution disc ".  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend the limitation to either -the impeller- or -the water distribution disc-. Under the principle of compact prosecution, the limitation is interpreted as the water distribution disc in the examination. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-9, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 10,799,889 B2).
With regard to claim 1, Lin discloses a water outlet device, comprising a water outlet body (12), a water passing device (Fig. 2) comprising a connecting seat (11), an impeller water distribution disc (32), and a main body (1), wherein the water passing device is arranged in the water outlet body, and the impeller water distribution disc (32) is arranged between the connecting seat (11) and the main body (1), a primary water-passing hole (formed in the space between 11 and 32, see Figs. 6-8)  is-arranged on the impeller water distribution disc (32), at least two secondary water-passing holes (132/133) arranged on the main body (12), wherein the at least two secondary water-passing holes (132/133) are connected with different water paths, a lower stop block (see figure below) in an annular array is-arranged on the main body, an upper stop block (see figure below) in an annular array is-arranged in the connecting seat; a water inlet arranged on the main body capable of driving the impeller water distribution disc, and a switching device (2/3/5) matched and connected with the impeller water distribution disc (32), wherein the switching device is configured to control the impeller water distribution disc to move upwards or downwards (Figs. 6-8), and the switching device comprises a stroke base (52), the stroke base is matched and connected with a switching shaft (31), the switching shaft (31) is matched and connected with the impeller water distribution disc (32), and a first spring (17)  is further arranged between the switching shaft (31)and the connecting seat (11).

    PNG
    media_image1.png
    442
    723
    media_image1.png
    Greyscale


With regard to claim 3, the device of Lin discloses the invention as disclosed in the rejection of claim 1 above. Lin further discloses a second spring (18) is further arranged between the stroke base (52) and the connecting seat (11, spring 18 is arranged between the stroke base 52 and connecting seat 11 in a horizontal direction). 
With regard to claim 6, the device of Lin discloses the invention as disclosed in the rejection of claim 1 above. Lin further discloses the water outlet body (12) includes a shell and a surface cover (Fig. 3), the surface cover is provided with a water-passing cavity (Fig. 3), and a water distribution disc (Fig. 3) is further provided between the surface cover and the main body (Fig. 3), the water distribution disc (13) is provided with an ultimate water-passing hole configured to be matched with the secondary water-passing hole and communicate with the water-passing cavity on the surface cover (Fig. 3).
With regard to claim 7, the device of Lin discloses the invention as disclosed in the rejection of claim 6 above. Lin further discloses an impeller (4) is further arranged between the water distribution disc (13) and the surface cover (flange portion of surface cover, Fig. 6).
With regard to claim 8, the device of Lin discloses the invention as disclosed in the rejection of claim 6 above. Lin further discloses a water distribution body (131/135) is further arranged between the connecting seat (11) and the impeller water distribution disc (13).
With regard to claim 9, the device of Lin discloses the invention as disclosed in the rejection of claim 6 above. Lin further discloses a sealing gasket (fastener ring at the connection, see Fig. 2) is arranged -between the impeller water distribution disc (13) and the main body (Fig. 2).
With regard to claim 12, the device of Lin discloses the invention as disclosed in the rejection of claim 6 above. Lin further discloses a second spring (18) is further arranged between the stroke base (52) and the connecting seat (11, spring 18 is arranged between the stroke base 52 and connecting seat 11 in a horizontal direction).
With regard to claim 14, the device of Lin discloses the invention as disclosed in the rejection of claim 6 above. Lin further discloses the stroke base (52) is further matched and connected with a button rotor (51), and the button rotor is matched and connected with a key (2, Fig. 4).

Allowable Subject Matter
Claims 4, 5, 10, and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/               Primary Examiner, Art Unit 3752